In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-382 CV

____________________


IN RE MARCUS EUGENE POLLARD




Original Proceeding



MEMORANDUM OPINION
 Marcus Eugene Pollard filed a petition for writ of mandamus in which he seeks to
compel the trial court to rule on a post-conviction motion for DNA testing Pollard filed in
Cause No. 9222.  Although Pollard referred to forensic DNA testing in his motion to the trial
court, the specific tests Pollard actually asks for in his motion are "fingerprint tests, shot
pattern tests, distance tests and GSR [gun shot residue] tests."  The motion does not allege
that there is any biological material that was in the possession of the State during the trial of
the offense but which was not previously subjected to DNA testing.  See Tex. Code. Crim.
Proc. Ann. art. 64.01 (Vernon Supp. 2008).  Furthermore, Pollard states that his motion also
was filed as an exhibit to a state post-conviction habeas corpus application.  Mandamus relief
in a post-conviction habeas proceeding must be obtained from the Court of Criminal
Appeals.  In re McAfee, 53 S.W.3d 715, 718 (Tex. App--Houston [1st Dist.] 2001, orig.
proceeding).  
	The relator fails to establish that he is entitled to the relief requested in the petition for
writ of mandamus.  Accordingly, the petition is denied.
	PETITION DENIED.
									PER CURIAM

Opinion Delivered October 16, 2008

Before McKeithen, C.J., Kreger and Horton, JJ.